Citation Nr: 1541427	
Decision Date: 09/25/15    Archive Date: 10/02/15

DOCKET NO.  10-05 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a respiratory disability, claimed as chronic obstructive pulmonary disorder (COPD), acute bronchitis and pulmonary emphysema, to include as secondary to carbon tetrachloride exposure, based upon substitution of the appellant as the claimant.

2.  Entitlement to service connection for chronic kidney disease, to include as secondary to carbon tetrachloride exposure, based upon substitution of the appellant as the claimant.

3.  Entitlement to service connection for a cardiovascular disability, to include coronary artery disease, congestive heart failure, and coronary arthrosclerosis with myocardial infarction, to include as secondary to carbon tetrachloride exposure, based upon substitution of the appellant as the claimant.


4.  Entitlement to service connection for hypertension, to include as secondary to carbon tetrachloride exposure, based upon substitution of the appellant as the claimant.

REPRESENTATION

Appellant represented by:	South Carolina Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active military service from January 1950 to August 1953.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

Subsequent to the Veteran's submission of his substantive appeal, he unfortunately died in August 2010.  The appellant is his surviving spouse and substitute claimant in this case, as will be discussed in further detail below.

In August 2015, the appellant testified before the undersigned Veterans Law Judge (VLJ) sitting at the RO.  A copy of the hearing transcript is of record and has been reviewed.

In addition to this appeal, the appellant also filed a Dependency and Indemnity (DIC) claim and appointed South Carolina Department of Veterans Affairs (SCDVA) as her representative which is recognized by the Board.  However, the Board notes the American Legion represented her during the August 2015 hearing, and such representation appears to have been provided just for the hearing in lieu of SCDVA.  At any rate, the appellant is not in any way prejudiced by this because the Board is granting her appeal in full, as reflected below.


FINDINGS OF FACT

1.  The Veteran timely appealed the RO's December 2008 denial of service connection for respiratory disability, renal disability, cardiovascular disability, and hypertension; shortly thereafter he died and the appellant, the Veteran's surviving spouse, was properly substituted as the claimant to continue the Veteran's pending claims and appeal to completion.

2.  Since the filing of the claim and during the pendency of the appeal, the Veteran was diagnosed with pulmonary emphysema, chronic kidney disease, coronary artery disease, and hypertension.  


3.  Resolving all doubt in his favor, the Veteran was exposed to carbon tetrachloride during his military service through his military occupational specialty (MOS) as a communications machine repairman, and crypto machine training.   

4.  Resolving all doubt in the appellant's favor, the Veteran's pulmonary emphysema, chronic renal disease, cardiovascular disability, including coronary artery disease and hypertension, are related to in-service exposure to carbon tetrachloride.


CONCLUSIONS OF LAW

1.  The Veteran's surviving spouse is a proper substitute claimant in this case. 38 U.S.C.A. § 5121A (West 2014).
 
 2.  The criteria to establish service connection for pulmonary emphysema are met. 38 U.S.C.A. §§ 1110, 5107, 5121A (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

3.  The criteria to establish service connection for chronic kidney disease are met. 38 U.S.C.A. §§ 1110, 5107, 5121A (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

4.  The criteria to establish service connection for cardiovascular disability, to include coronary artery disease, are met. 38 U.S.C.A. §§ 1110, 5107, 5121A (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

5.  The criteria to establish service connection for hypertension are met. 38 U.S.C.A. §§ 1110, 5107, 5121A (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Appellant as Substitute-Claimant

When a Veteran has claims pending at the time of his death, his surviving spouse may be paid periodic monetary benefits, which were due and unpaid, to which he was entitled at the time of his death based on existing ratings or decisions, or other evidence that was on file when he died.  38 U.S.C.A. § 5121 (West 2014); 38 C.F.R. § 3.1000 (2015).  The statute regarding accrued benefits claims was amended on October 10, 2008.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212 (2008).  Section 212 created a new statute, which provided that if a claimant died while a claim or appeal for any benefit under a law administered by VA was pending, a living person who would be eligible to receive accrued benefits due to the claimant may, not later than one year after the date of the death of the claimant, request to be substituted as the claimant for the purposes of processing the claim to completion.  See 38 U.S.C.A. § 5121A. The new statute allows a person who could be considered an accrued benefits claimant to substitute for a deceased claimant to continue adjudication of the deceased claimant's claim. The provisions of the new statute apply with respect to the claim of any claimant who dies on or after October 10, 2008.  See Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008).

Here, the record reflects that, in September 2008, the Veteran filed a service connection claims for a respiratory disability, chronic kidney disease, a cardiovascular disability, and hypertension.  The RO denied the Veteran's service connection claims for those disabilities in a December 2008 rating decision.  The Veteran subsequently submitted a timely appeal, but died months later.



In November 2010, within one year of the Veteran's death, the RO received the appellant's request to be a substitute claimant in the Veteran's pending appeal.  In a May 2011 administrative decision, the RO substituted the appellant in accordance with the provisions of 38 U.S.C.A. § 5121A.  The record contains credible evidence that the appellant was married to the Veteran at the time of his death. 

The appellant is appropriately recognized as the substitute-claimant to continue adjudication of the Veteran's appeal.  38 U.S.C.A. § 5121A.  


II.  Service Connection Claims

The Veteran during his lifetime asserted that he had a respiratory disability, chronic kidney disease, cardiovascular disability and hypertension secondary to exposure to carbon tetrachloride in service.  In November 2008 correspondence, he stated that while stationed at Ruslip Air Force Base in England from 1951 to 1953, he used carbon tetrachloride during service to clean teletype and crypto parts and other equipment prior to repairing them.  He also indicated that the military did not issue gloves or masks for protection.  

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366  (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  An alternative method of establishing the second and third elements of service connection for those disabilities identified as a "chronic condition" under 38 C.F.R. § 3.309(a)  is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

III.  Analysis

By way of history, just prior to his death in August 2010, the Veteran presented to the emergency room at a VA Medical Center with a new onset of shortness of breath.  At that time, his history was significant for end-stage COPD.  A 12 -lead ECG was abnormal with evidence of sinus tachycardia with premature supraventricular complexes and left bundle branch block.  An ultrasound of the kidney showed evidence of echogenicity compatible with medical renal disease.  He died within two days of hospital discharge.  His death certificate shows pulmonary emphysema as the immediate cause of death.  The appellant has been substituted to complete his pending appeal.

The medical evidence demonstrates that, since the filing of the claim and during the pendency of the appeal, the Veteran had been diagnosed with pulmonary emphysema/COPD, chronic renal disease, coronary artery disease, and hypertension.  

There is also probative evidence of an in-service event or injury.  The Veteran's service treatment records (STRs) are unavailable, presumably lost in a fire at the National Personnel Records Center in 1973.  See the RO's November 2008 Memorandum.  However, the Veteran acknowledged that he did not seek medical treatment during service for any carbon tetrachloride exposure-related problems (see January 2010 substantive appeal); therefore any STRS would not have helped to substantiate the claims.  

Nevertheless, the Veteran's service records do show that his MOS was a communications equipment repairman and that he received training in crypto machine repair.  Moreover, enclosed with his August 2009 notice of disagreement, he submitted a Material Safety Data Sheet (author not indicated) which describes carbon tetrachloride as a clear and colorless gas and outlines its potential health hazards, to include respiratory tract irritation, and damage to the kidneys, liver, and central nervous system.  He also submitted an additional article which provides a similar overview of carbon tetrachloride and its hazards.

The Veteran, as a layperson, was competent to state based on his own personal observation (consistent of course with his noted occupational duty assignments), and moreover, concerning which the Board finds credible, and cannot ascertain anything that would otherwise call into question the account of events.  Even as a layman, he was competent to report on factual matters of which he has firsthand knowledge.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  And since the Board also finds his lay testimony concerning this credible, it is ultimately probative.

Therefore, in light of the above-noted evidence particularly to include the Veteran's service records, his MOS, and lay statements, there is sufficient competent and credible evidence that he was likely exposed to carbon tetrachloride during service.

The dispositive issue therefore becomes whether the claimed disabilities are related to the conceded in-service exposure.  A July 2011 VA examiner reviewed the Veteran's record and determined that the Veteran's COPD and kidney disease were less likely as not related to exposure to carbon tetrachloride in service.  The examiner reasoned that the chemical only causes initial irritation in the beginning and studies have not shown that it leads to the development of COPD.  The examiner also stated that the Veteran's mild kidney disease could have been associated with his known congestive heart failure.  

To the contrary however, the record also contains a March 2009 letter authored by a VA Red Team Staff physician who noted that the Veteran had been a patient of his and had handled chemicals in service without gloves.  This physician opined that the Veteran's emphysema was more likely than not related to exposure to carbon tetrachloride in service.  

In addition, in the interest of providing the appellant with every consideration in this case, the Board takes judicial notice of the fact that substantial and credible medical treatise information publicly available on the internet which supports a finding that exposure to carbon tetrachloride affects the lungs, kidneys and the cardiovascular system, to include the heart and blood vessels.  http://ehp.niehs.nih.gov/1205879/; http://www3.epa.gov/airtoxics/hlthef/carbonte.html;
http://www.atsdr.cdc.gov/substances/toxsubstance.asp?toxid=35.

The Board has reviewed the available medical opinions of record and notes that while the July 2011 VA examiner acknowledged that carbon tetrachloride exposure causes lung irritation, he did not reconcile his opinion with credible medical treatise information which clearly indicates that carbon tetrachloride exposure causes lung damage.  In addition, the July 2011 examiner did not at all address the primary contention that the Veteran's kidney disability is related to carbon tetrachloride exposure.  For these reasons, the July 2011 VA opinions are not adequate and ultimately of little probative value.  

To the contrary, the Board finds the March 2009 medical opinion regarding the etiology of the Veteran's emphysema highly probative as it is consistent with all evidence of record.  Moreover, although the March 2009 physician did not also provide an etiology opinion regarding the remaining claimed disabilities, the Board finds that the credible medical treatise information cited above not only supports the appellant's/Veteran's theory that carbon tetrachloride exposure is related to respiratory disability, but also to renal and cardiovascular disabilities.   

Thus, with the resolution of all doubt in the appellant's favor, the Board concludes that the Veteran's pulmonary emphysema/COPD, chronic renal disease, cardiovascular disability, including coronary artery disease and hypertension, are related to in-service exposure to carbon tetrachloride.  The criteria to establish service connection for these disabilities are met.  

Given the favorable action taken herein, no further discussion of the VCAA is required with respect to the claims decided herein.


ORDER

Service connection for a respiratory disability, diagnosed as pulmonary emphysema/COPD, is granted.

Service connection for chronic kidney disease is granted.

Service connection for cardiovascular disability, to include coronary artery disease, is granted.

Service connection for hypertension is granted.

____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


